Dissenting Opinion by
Judge Doyle :
I would reverse the order of the- Commission. Smith was .suspended for his violation of rules 11.22 and 11.23 of the Commission’s Rules of Racing. These *426rules are set forth at 58 Pa. Code §163.238 (a) and (h) under the heading “Influencing outcome of race.” I believe this heading .properly describes the context within which Smith’s conduct should be examined. Through no fault of his own, Smith was unable to control his mount until the field was about twenty lengths in the distance. At that point, regardless of the course of conduct he chose, Smith was effectively precluded from influencing the outcome of the race. Under Rule 11.23, the affirmative burden on each jockey is to use every reasonable effort and exert proper diligence. Given the facts herein, I am convinced that it was reasonable for Smith to act in such a manner which would avoid .aggravating his mount’s breathing problems when the race was lost for his mount from the very beginning.